Name: Commission Regulation (EEC) No 274/93 of 5 February 1993 amending Regulation (EEC) No 216/93 opening a standing invitation to tender in Italy for the free supply of medium grain milled rice to Albania
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 30/62 Official Journal of the European Communities 6. 2. 93 COMMISSION REGULATION (EEC) No 274/93 of 5 February 1993 amending Regulation (EEC) No 216/93 opening a standing invitation to tender in Italy for the free supply of medium grain milled rice to Albania HAS ADOPTED THIS REGULATION : Article 1 Point 6 of Annex I to Regulation (EEC) No 216/93 is replaced by the following : '6. Packaging (2) : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1567/92 of 15 June 1992 on a second emergency measure to supply food products to the population of Albania ('), and in particular Article 3 thereof, Whereas Commission Regulation (EEC) No 216/93 (2) issued an invitation to tender for the free supply of 1 000 tonnes of rice to Albania ; whereas some of the conditions specified in Annex I to the Regulation should be altered ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cerelas, OJ No C 114, 29. 4. 1991 (point IIA.2 (a)); or OJ No C 114, 29 . 4. 1991 (point IIA.2 (c))\ Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 February 1993. For the Commission Rene STEICHEN Member of the Commission (&gt;) OJ No L 166, 20. 6. 1992, p. 1 . (2) OJ No L 26, 3 . 2. 1993, p. 5.